DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2019.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse in the reply filed on 12/04/2020 is acknowledged.  The traversal is on the ground(s) that Figures 3-5, 10, and 11 which read on the original claims 1-8 and new claims 17-20 should be examined together. This is found persuasive. Therefore, Figures 3-5, 10, and 11 and claims 1-8, 17-20 are examined in this office action.
Status of the Claims
In the amendment dated 12/04/2020, claims 1-20 are pending; claims 9-17 withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “substantially perpendicular” in line 4 renders the claim indefinite. The term “substantially” is a relative term, and it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term substantially” was used to modify the word “perpendicular” in which makes the phase “substantially perpendicular” in indefinite since it is unclear what degree and how much would be considered as “perpendicular”
Claim 8 recites the limitation “the slat” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if it refers to “the first slat” as recited in claims 1-4 or introduces a new slat.
Claim 17 recites the limitation “a first snap on connection element extending away from a top surface of the flat base portion of the first slat at a first end of the flat base portion; and a second snap on connection element extending away from a top surface of the flat base portion of the first slat at a first end of the flat base portion”. It is unclear whether one of the “first snap on connection element” and “second snap on connection element” corresponding to the “nap on connection element” already cited in claim 1. Additionally, “a top surface of the flat base portion” in lines 2 and 4 of claim 17 is unclear to point to the top surface of the flat base portion already cited in last lines, claim 1. 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8, and 17-20 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Harvey (US 3799328 A)
 Regarding claim 1, Harvey discloses a conveyor belt (endless band conveyor, see abstract), the conveyor belt (endless band conveyor, see abstract), comprising: 
a plurality of slats (load-bearing modules 2, see figs.1-3) comprising a first slat (one of the load-bearing modules 2, see figs.1-3) having a flat base portion (body 4, see figs.2-3) for carrying an item, the flat base portion (body 4, see figs.2-3) having a leading edge (edge of the side 6, see fig.2) and a trailing edge (edge of the side 5, see fig.2), relative to a direction of conveyance (the direction of travel of the band indicated by arrow T, see fig.1), the leading edge (edge of the side 6, see fig.2)  and the trailing edge (edge of the side 5, see fig.2), being substantially perpendicular to the direction of conveyance travel of the conveyor belt (the direction of travel of the band indicated by arrow T, see fig.1. See annotated fig.1 below); and 
 (connecting portion 12, see figs.1-3) extending away from a top surface of the flat base portion (top portion of the body 4, see figs.2-3) of the first slat  (one of the load-bearing modules 2, see figs.1-3. See the load-bearing module shown in fig.2).  

    PNG
    media_image1.png
    419
    916
    media_image1.png
    Greyscale

Annotated fig.1 of Harvey
Regarding claim 2, Harvey further discloses the snap on connection element (connecting portion 12, see figs.1-3) removably secures the first slat (one of the load-bearing modules 2, see figs.1-3. See the load-bearing module shown in fig.2) to a rod (rod 3, see fig.1) of the conveyor belt (endless band conveyor 1, see fig.1).  
Regarding claim 4, Harvey further discloses the snap on connection element (connecting portion 12, see fig.3) comprises two spaced apart legs (jaw parts 14, see fig.3) that are separated by one another by a gap (mouth 13, see fig.3).  
Regarding claim 5, Harvey further discloses each leg (each of the jaw parts 14, see fig.3) comprises a notch (inner end 18. See notch in annotated fig.3 below).  

    PNG
    media_image2.png
    264
    566
    media_image2.png
    Greyscale

Annotated figure 3 of Harvey
Regarding claim 6, Harvey further discloses the notch (inner end 18.See notch in annotated fig.3 above) is sized and shaped to receive a portion of a rod (rod 3, see fig.1) of the conveyor belt (abstract recites: “The modules have C-shaped connecting portions with mouths opening into their interiors by way of which the rod members can be engaged in the connecting portions by movement of the connecting portions laterally of the rod members, to clip the modules onto the rod members”).  
Regarding claim 7, Harvey further discloses a first rod (rod 3, see fig.1) is seated within the notch (inner end 18.See notch in annotated fig.3 above).  
Regarding claim 8, Harvey further discloses the legs (jaw parts 14, see fig.3) are deformable relative to one another so that the legs deflect to receive a rod of the conveyor belt when the slat is pressed onto the conveyor belt (see col.3, lines 37-42: “The interaction of mutually inclined surfaces 19 of the flared mouths 13 with the cylindrical surfaces of the rods 3 causes the jaw parts 14 of the connecting portions to be urged apart resiliantly to permit the rods to enter into the connecting portions.”).  
Regarding claim 17, Harvey further discloses a first snap on connection element (see first snap on connection element in annotated fig.2 below) extending away from a top surface of the flat base portion (top portion of the body 4, see figs.2-3) of the first slat (one of the load-bearing modules 2, see figs.1-3. See the load-bearing module shown in fig.2) at a first end of the flat base portion (left end of the body 4, see fig.2); and 
a second snap on connection element (see second snap on connection element in annotated fig.2 below) extending away from a top surface of the flat base portion (top portion of the body 4, see figs.2-3) of the first slat one of the load-bearing modules 2, see figs.1-3. See the load-bearing module shown in fig.2) at a first end of the flat base portion (right end of the body 4, see fig.2).  

    PNG
    media_image3.png
    636
    937
    media_image3.png
    Greyscale

Annotated fig.2 of Harvey
Regarding claim 18, Harvey further discloses the first snap on connection element (see first snap on connection element 12 in annotated fig.2 above. See the connecting portion 12 in fig.3) comprises a first leg (jaw part 14. See first leg in annotated fig.3 below) spaced apart from a second leg (jaw part 14. See second leg in annotated fig.3 below), the first and second legs jaw parts 14. See first and second legs in annotated fig.3 below) spaced apart by a first gap (mouth 13 on the left, see fig.3); wherein the second snap on connection element (see second snap on connection element 12 in annotated fig.2 above) comprises a third leg (jaw part 14. See third leg in annotated fig.3 below) spaced apart from fourth leg (jaw part 14. See fourth leg in annotated fig.3 below), the third and fourth legs (jaw parts 14. See third and fourth legs in annotated fig.3 below) spaced apart by a second gap (mouth 13 on the right, see fig.3); and wherein each of the first, second, third, and fourth legs (see annotated fig.3 below) comprise a notch  (inner ends 18, see fig.3) configured to receive a portion of a rod (rod 3, see fig.1) and respectively facing (inner ends 18 of the first (left) snap on connection element 12 facing the inner ends of the second (right) snap on connection element 12, see fig.3)  in a direction of the leading edge or the trailing edge (edge of the side 6 or 5, see fig.2).  

    PNG
    media_image4.png
    314
    681
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    264
    566
    media_image2.png
    Greyscale

Annotated fig.3 of Harvey

Regarding claim 19, Harvey further discloses the conveyor belt of claim 18, wherein the second leg (see second leg in annotated fig.2 below) is offset from the first leg (see second leg in annotated fig.2 below in the direction of the second end of the flat base portion (right end of the body 4, see fig.2)

    PNG
    media_image5.png
    542
    1031
    media_image5.png
    Greyscale

Annotated fig.2 of Harvey

Regarding claim 20, Harvey further discloses the conveyor belt of claim 19, wherein the third leg (see third leg in annotated fig.2 above) is offset from the fourth leg (see fourth leg in annotated fig.2 above) in the direction of the first end of the flat base portion (left end of the body 4, see fig.2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvey in view of Yoshida US (20080073184 A1, attached in 03/12/2019 IDS) 
Regarding claim 3, Harvey discloses all the claimed limitations as set forth above.
However, Harvey does not explicitly disclose the snap on connection element leaves the leading edge and the trailing edge of the first slat free of any attachment.
Yoshida discloses a slat conveyor, comprising:
the snap on connection element (side cover 3, see figs.1-3) leaves the leading edge and the trailing edge (front and rear edges of the top cover 2, see fig.1) of the first slat (chain cover 1, see fig.1)  free of any attachment.  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporated the teaching of Yoshida in Harney’s conveyor. The position(s) of the snap on connection elements 12 of Harvey is changed to the side(s) of the body. Doing so allows the rod is situated directly below the load-bearing modules which helps to support the load-bearing modules better.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 3416645A discloses a lateral bend conveyor system, having: a plurality of slats 34; comprising a first slat 34 having a flat base portion for carrying an item, the flat base portion having a leading edge and a trailing edge, relative to a direction of conveyance, the leading edge as recited in the independent clam 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761